Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1 (claims 1-18) in the reply filed on 7-6-22 is acknowledged.

Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-6-22.
-Note that claims 19-20 were canceled in the response filed 7-6-22 by applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-19-21 & 9-20-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fender (US 10224908 B1) in view of Welz (US 2007/0291883 A1).

Regarding Claim 1.
Fender (US 10224908 B1) discloses a signal generator {Fender: integrated circuit 10-Fig.1} for generating signals that are orthogonal in phase, comprising: 
a delay path {Fender: paths 16 & 16’ in Fig.1} configured to generate the signals from an input signal of a carrier frequency {Fender: input-output 12}; and 
a calibration circuitry {Fender: calibration circuit 18-Fig.1} configured to provide a control signal to the delay path based at least in part on the signals.
Fender does not explicitly disclose wherein an operating frequency of the signal generator is less than twice the carrier frequency.
However, in the same field of endeavor, Welz (US 2007/0291883 A1) discloses wherein an operating frequency of the signal generator is less than twice the carrier frequency {Welz: ¶0024-¶0029 wherein “if a transmit operating frequency of 1.661 GHz (e.g. operating frequency as claimed) is assigned or selected, then a transmit reference frequency (f.sub.TXREF) of 220 MHz (e.g. carrier frequency as claimed) may be selected, and a (average) fractional-N divide ratio of 7.55 may be used a VCO output (operating frequency for the channel) is thus obtained as: f.sub.VCO1=N2 (average)*f.sub.TXREF, which in this case may be calculated as: f.sub.VCO1=7.55*220 MHz=1.661 GHz, which is the desired operating frequency (e.g., center frequency for the assigned transmission channel).” See also Fig.2}  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Welz’s teaching to Fender’s system with the motivation being to “allow VCO 220 to output a range of frequencies.”{Welz: ¶0029} and “to lock or control the VCO 220 to a desired selected output frequency (for the selected channel){Welz: ¶0029}.

Regarding Claim 9. 
Fender (US 10224908 B1) discloses a signal generator  {Fender: integrated circuit 10-Fig.1}  for generating signals that are orthogonal in phase, comprising: 
one or more delay paths {Fender: paths 16 & 16’, Fig.1} comprising input nodes {Fender: logic circuits 14 and delay paths 16 in Fig.1} that receive an input signal of a carrier frequency and output nodes {Fender: logic circuits 14 and delay paths 16 in Fig.1} that provide the signals; and 
a calibration circuitry {Fender: calibration circuit 18-Fig.1} comprising input nodes {Fender: a variation calibration circuit such as high frequency variation calibration circuit 20, a monitoring circuit 22, and other control circuitry in Fig.1, col.3, line 66-col.4, line 2} that receive the signals and an output node {Fender: calibration processing circuit 24-Fig.1} that provides a control signal to the one or more delay paths (paths 16 & 16’) {Fender: col.4, lines 38-45},
Fender does not explicitly disclose wherein an operating frequency of the signal generator is less than twice the carrier frequency.
However, in the same field of endeavor, Welz (US 2007/0291883 A1) discloses wherein an operating frequency of the signal generator is less than twice the carrier frequency {Welz: ¶0024-¶0029 wherein “if a transmit operating frequency of 1.661 GHz (e.g. operating frequency as claimed) is assigned or selected, then a transmit reference frequency (f.sub.TXREF) of 220 MHz (e.g. carrier frequency as claimed) may be selected, and a (average) fractional-N divide ratio of 7.55 may be used a VCO output (operating frequency for the channel) is thus obtained as: f.sub.VCO1=N2 (average)*f.sub.TXREF, which in this case may be calculated as: f.sub.VCO1=7.55*220 MHz=1.661 GHz, which is the desired operating frequency (e.g., center frequency for the assigned transmission channel).” See also Fig.2}  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Welz’s teaching to Fender’s system with the motivation being to “allow VCO 220 to output a range of frequencies.”{Welz: ¶0029} and “to lock or control the VCO 220 to a desired selected output frequency (for the selected channel){Welz: ¶0029}.

Claim(s) 2 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fender (US 10224908 B1) in view of Welz (US 2007/0291883 A1), as applied to claims 1 & 9 as above, and further in view of Wang (CN 107133014 A).

Regarding Claim 2. With the same reasons as set forth in the signal generator of claim 1, Fender does not explicitly disclose wherein the input signal of the carrier frequency is from a test tone generator.
	However, in the same field of endeavor, Wang (CN 107133014 A) discloses wherein the input signal of the carrier frequency is from a test tone generator {Wang: page 8, 2nd ¶, e.g. wherein first, intra-band single carrier frequency signal test tone signal generated by the signal source 100MHz, the power divider 4 is divided into four paths}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Wang’s teaching to Fender’s system with the motivation being to “reduce the noise interference, improves the stability of the system”{Wang: last ¶ on page 8}.
Regarding Claim 10. The signal generator of claim 9, wherein the input signal of the carrier frequency is from a test tone generator.
-Claim 10 is rejected with the same reasons as set forth in claim 2.

Claim(s) 3 & 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fender (US 10224908 B1) in view of Welz (US 2007/0291883 A1) and Wang (CN 107133014 A), as applied to claims 2 & 10 as above, and further in view of Huynh (US 8,660,170 B1).

Regarding Claim 3. With the same reasons as set forth in the signal generator of claim 2, Fender does not explicitly disclose wherein the input signal of the carrier frequency comprises output signals of the test tone generator that are in two different phases.
	However, in the same field of endeavor, Huynh (US 8,660,170 B1) discloses wherein the input signal of the carrier frequency comprises output signals of the test tone generator that are in two different phases {Huynh: Test Tone Generator 417-Fig.4 generates I-TST (In-phase test tone) and Q-TST (Quadrature test tone) signals, col.9, lines 19-21}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Huynh’s teaching to Fender’s system with the motivation being to allow “calibrating the phase error between the in-phase and quadrature sampling clocks is needed to minimize the residual image arising from imperfect cancellation from the digitized I-OUT and Q-OUT”{Huynh: col.8, line 65-col.9, line 3}.

Regarding Claim 15. The signal generator of claim 10, wherein the input signal of the carrier frequency comprises a first output signal of the test tone generator that is in a first phase and a second output signal of the test tone generator that is in a second phase different from the first phase.
-Claim 15 is rejected with the same reasons as set forth in claim 3.

Regarding Claim 16. With the same reasons as set forth in the signal generator of claim 15, wherein the one or more delay paths comprise a first delay path for the first output signal {e.g. updated/adjusted calibration settings, col.4, lines 40-44} of the test tone generator {Huynh: I-path (421,425, 203, 411)} and a second delay path for the second output signal of the test tone generator {Huynh: Q-path (423,425, 203, 411)}.

Regarding Claim 17. With the same reasons as set forth in the signal generator of claim 16, wherein the output node of the calibration circuitry is a first output node {Fender: calibration processing circuit 24-Fig.1; Huynh: 421, 425 & 203 in Fig.4} of the calibration circuitry, the control signal {Fender:  updated/adjusted calibration settings, col.4, lines 40-44; Huynh: I-OUT signal} is a first control signal, the first control signal is provided to the first delay path {Fender: col.4, lines 38-45 wherein the updated calibration settings may be fed to respective delay paths 16 via path 32; Huynh: I-path comprise nodes 421, 425, 203, 411 & 413} and the calibration circuitry {Huynh: calibrator 401-Fig.4} comprises a second output node {Huynh: 423, 427 & 203 in Fig.4} that provides a second control signal {Huynh: Q-OUT signal} to the second delay path {Huynh: Q-path comprises nodes 423, 427, 203, 411 & 413}.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fender (US 10224908 B1) in view of Welz (US 2007/0291883 A1), as applied to claim 9 as above, and further in view of Bin (CN 107432715 A).

Regarding Claim 18. With the same reasons as set forth in the signal generator of claim 9, wherein the calibration circuitry {Fender: calibration circuit 18-Fig.1} comprises a direct current (DC) filter {Fender: monitoring circuit 22-Fig.1 including an average voltage circuit 129-Fig.5C that is used for generating time filtered voltage data for at least one power supply voltage associated with the device 10, see also Fig.5c wherein the average voltage circuit 129 comprises Digital LPF 134-Fig.5C} comprising the input nodes {Fender: a variation calibration circuit such as high frequency variation calibration circuit 20, and other control circuitry in Fig.1, col.3, line 66-col.4, line 2} of the calibration circuitry.
Fender does not explicitly disclose that the Digital LPF is a direct current (DC) filter as claimed.
	-However, in the same field of endeavor, Bin (CN 107432715 A) discloses that the Digital LPF is a direct current (DC) filter {Bin: page 20, ¶2nd -¶3rd wherein the low pass filter 20124 performing low pass filter processing to the DC bus current idc; in other words, by processing the DC bus current idc the low pass filter 20124 is the DC filter as claimed, emphasis added}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Bin’s teaching to Fender’s system with the motivation being to “obtain direct current generatrix current value idc of motor in the next control period + 1 *, then according to the direct current generatrix current value idc + 1 * to control the motor”{Bin: page 20, ¶3rd}, “to make the power control is more stable, reduces the pulse of power”{Bin: page 21, ¶1st}. 
	
Allowable Subject Matter
Claims 4-8 & 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




The following is a statement of reasons for the indication of allowable subject matter:  
	
Regarding Claims 4-5=. The prior art fails to teach the signal generator of claim 2, wherein the input signal of the carrier frequency comprises output  signals of the test tone generator that are in a single phase.

Regarding Claims 6-7=. The prior art fails to teach the signal generator of claim 1, wherein the delay path comprises one or more delay cells configured to adjust their transconductances based at least in part on the control signal from the calibration circuitry.

Regarding Claim 8=. The prior art fails to teach the signal generator of claim 1, wherein the calibration circuitry comprises a comparator configured to compare average pulse widths of the signals and provide the control signal based at least in part on the comparison.

Regarding Claims 11-14=. The prior art fails to teach the signal generator of claim 10, wherein the input signal of the carrier frequency comprises a pair of differential signals in a single phase.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (CN 110708084 A) discloses The invention claims a based on envelope detection of the emitting end of the IQ correction circuit and method, comprising a delay alignment and estimating received signal generating module for receiving the signal, correcting the range end IQ estimation module the amplitude value to detect the 1f and 2f position in the envelope module and stored amplitude value, the originating IQ estimation module performs a first rough estimation needs to define a larger, scanning of parameter information in the correction range to obtain the rough estimation result; sending IQ estimation module performs the second fine estimation needs to define a smaller range of correction. scanning the parameter information of the correction range to obtain fine estimation result, pre-correcting module receives the parameter result of the rough estimation result and the fine estimation result, ending the correction process. The invention can greatly save the hardware resource and by receiving side delay register and the search processing can be detected through searching the best value of IQ imbalance, and is combined by a first coarse estimation and fine estimation for the first time, lifting algorithm anti-noise capability and robustness {Figs.1-5}.

Xie (CN 111404596 B) discloses satellite communication, especially relates to a satellite downlink high frequency head controller, comprising an MCU, an external DC, a modem, a DC-DC module, a controllable DC-DC conversion module and a 22KHZ communication module; DC respectively the external DC and modem is connected with the rectifier diode and then connected with the MCU through the DC-DC conversion module and the controllable DC-DC conversion module, the MCU respectively with the user serial port, the controllable DC-DC conversion module, 22KHZ communication module; the LNB converts the received signal into L wave band signal through C9, HF2 filtering and extracting, then enters the variable amplifier composed of AMP and ATT to amplify, and then inputs into the modem through the HF1, C10. The device of the invention can realize multi-mode control LNB local oscillation free switching, and can make up the cable insertion loss {Fig.1}.

Panikkath (US 20100120390 A1) discloses Techniques for generating local oscillator (LO) signals. In one design, an apparatus may include a deskew circuit and a divider circuit. The deskew circuit may receive a differential input oscillator signal having timing skew and provide a differential output oscillator signal having reduced timing skew. The differential input oscillator signal may include first and second input oscillator signals, and the differential output oscillator signal may include first and second output oscillator signals. In one design, the deskew circuit may include first and second variable delay circuits that receive the first and second input oscillator signals, respectively, and provide the first and second output oscillator signals, respectively. Each output oscillator signal may have an adjustable delay selected to reduce timing skew. The divider circuit may divide the differential output oscillator signal in frequency and provide differential I and Q divided signals, which may be used to generate LO signals {Fig.2}.
Ecker (US 8350577 B1) discloses a method for calibrating pulse-width based measurement. The method includes generating a sloped time varying signal having a voltage level that varies with time, and generating a calibration pulse having a first calibration edge and a second calibration edge. The first calibration edge corresponds to a first calibration time that the sloped time varying signal has a first reference voltage, and the second calibration edge corresponds to a second calibration time that the sloped time varying signal has a second reference voltage. Further, the method includes modifying a parameter that governs a slope of the sloped time varying signal to calibrate the slope, such that a calibration pulse width of the calibration pulse is substantially equivalent to a reference time length. Then, the method includes performing pulse-width based measurement based on the calibrated slope {Fig.6}.

Ohkawara (US 20140191799 A1) discloses in a predistorter that can compensate an intermodulation distortion component generated in a power amplifier even when employing carrier aggregation, a linear transmission path delays and transmits an input signal. Signal generation units generate individual carrier distortion signals for respective carriers included in an input signal to output an individual carrier distortion compensation signal. A sub-signal generation unit generates a carrier inter-modulation distortion signal from the input signal and the individual carrier distortion signal and outputs a carrier inter-modulation distortion compensation signal. A signal divider divides the input signal among the linear transmission path, the signal generation units, and the sub-signal generation unit. A signal combiner combines the individual carrier distortion compensation signal and the carrier inter-modulation distortion compensation signal to generate an output signal to an amplifier {Fig.2}.

Ashita (US 20110064155 A1) discloses a distortion compensation circuit and a distortion compensation method in which signal level of a signal after distortion compensation is limited, and which can improve the distortion compensation effect are provided. A distortion compensation circuit of the present invention includes an input level limitation means which limits signal level of an input signal from outside to no more than the first limit value, and outputs a signal before distortion compensation; a distortion compensation means which, based on a distortion compensation coefficient, performs distortion compensation processing to the signal before distortion compensation and outputs a signal after distortion compensation; a distortion compensation coefficient calculation means which, based on a difference between part of output signals of an amplifier which amplified the signal after distortion compensation and the signal before distortion compensation, calculate a coefficient for compensating distortion of the output signal of the amplifier as the distortion compensation coefficient; a storage means which stores the distortion compensation coefficient by correlating it to signal level of the signal before distortion compensation, and a limit value calculation means which calculates signal level of the signal before distortion compensation when signal level, when distortion compensation processing is performed based on the distortion compensation coefficient stored in the storage means, is no more than the second limit value which is a limit value of signal level of the input signal to the amplifier, as the first limit value {Figs.4-5, 8}.

Gao (US 7881402 B2) discloses a method for correcting gain imbalance error, phase imbalance error and DC offset errors in a transmitter having an OFDM-based I/Q modulator. The method employs a compensator prior to the I/Q-modulator to compensate for the gain and phase imbalance and DC offset. The compensator is efficiently updated with the estimated values of gain and phase imbalance and DC offsets obtained by performing the DFT operation in the digital baseband domain while sending a pair of orthogonal test tones to the modulator's inputs from a digital baseband chip, then down converting the RF modulated signal through a nonlinear device and a bandpass filter to a baseband signal, and finally sampling it using an A/D. The delay mismatch, which is mainly generated by lowpass filters between the I and Q branches, is also minimized in this method {Fig.2, 6-7}.

	Chen (US 20100105341 A1) discloses a  transmitter for transmitting and calibrating a phase signal and an amplitude signal. The transmitter comprises a phase modulation path, an amplitude modulation path, and a control unit. The phase modulation path transmits the phase signal. The amplitude modulation path transmits the amplitude signal. The control unit delays the signal on at least one of the phase modulation path and the amplitude modulation {Figs.2, 4-7}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464

/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464